This court, trying this cause de novo, is not satisfied on the record that appellee has a good title to the Monroe street property which he proposes to substitute for the interest of his children in the property on Alabama street. True, appellee testifies that he owns the property in fee, but that may be, probably is, nothing more than the opinion of a layman on a question of title, which in many cases involves considerations of great technical importance. We do not *Page 522 
for a moment doubt the entire good faith of appellee's statement, still it remains to be said that no purchaser for value would accept a title without further certification, and so we think the trial court should have had some further and more satisfactory proof of the title in this case. In every other respect the record is free from error.
Reversed and remanded.
ANDERSON, C. J., and GARDNER and BROWN, JJ., concur.